Name: Commission Implementing Decision (EU) 2018/304 of 27 February 2018 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2018) 955)
 Type: Decision_IMPL
 Subject Matter: EU finance;  economic geography;  agricultural policy
 Date Published: 2018-03-01

 1.3.2018 EN Official Journal of the European Union L 59/3 COMMISSION IMPLEMENTING DECISION (EU) 2018/304 of 27 February 2018 excluding from European Union financing certain expenditure incurred by the Member States under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2018) 955) (Only the Danish, Dutch, English, Estonian, French, Greek, Hungarian, Italian, Polish, Portuguese and Spanish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (1), and in particular Article 52 thereof, After consulting the Committee on the Agricultural Funds, Whereas: (1) In accordance with Article 31 of Council Regulation (EC) No 1290/2005 (2) and as from 1 January 2015 in accordance with Article 52 of Regulation (EU) No 1306/2013 the Commission is to carry out the necessary verifications, communicate to the Member States the results of those verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) In accordance with Regulation (EU) No 1306/2013, only agricultural expenditure which has been incurred in a way that has not infringed Union law may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than 24 months before the Commission's written notification of the results of the verifications to the Member States. (6) The amounts excluded from Union financing by the present Decision should also take into account any reductions or suspensions in accordance with Article 41 of Regulation (EU) No 1306/2013 due to the fact that such reductions or suspensions are of a provisional nature and without prejudice to decisions taken pursuant to Articles 51 or 52 of that Regulation. (7) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with Union law was notified by the Commission to the Member States in a summary report on the subject (3). (8) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice of the European Union in cases pending on 1 December 2017, HAS ADOPTED THIS DECISION: Article 1 The amounts set out in the Annex and related to expenditure incurred by the Member States' accredited paying agencies and declared under the EAGF or the EAFRD shall be excluded from Union financing. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Republic of Estonia, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Cyprus, Hungary, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 27 February 2018. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 549. (2) Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (OJ L 209, 11.8.2005, p. 1). (3) Ares(2018)693441 ANNEX Decision: 56 Budget Item: 6701 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact BE Fruit and Vegetables - Operational programmes incl withdrawals 2014 Deficiencies in 2 key controls: 1)Checks to establish the access to the aid claimed and 2)Performance of on-the-spot-checks to the sufficient number FLAT RATE 5,00 % EUR  1 401 667,45 0,00  1 401 667,45 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Deficiencies in 2 key controls: 1)Checks to establish the access to the aid claimed and 2)Performance of on-the-spot-checks to the sufficient number FLAT RATE 5,00 % EUR  3 048 613,14 0,00  3 048 613,14 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiencies in 2 key controls: 1)Checks to establish the access to the aid claimed and 2)Performance of on-the-spot-checks to the sufficient number FLAT RATE 5,00 % EUR  454 962,80 0,00  454 962,80 Total BE: EUR  4 905 243,39 0,00  4 905 243,39 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact CY Other Direct Aid - Article 68-72 of Reg.73/2009 2015 Deficiencies in key controls on administrative checks to establish eligibility of aid, in the number and quality of OTSC and in checks of the correctness of the aid calculation, including application of penalities FLAT RATE 25,00 % EUR  743 559,01  5 021,96  738 537,05 Cross-compliance 2015 Execution of overlapping amount FLAT RATE 10,00 % EUR 0,00 743,15  743,15 Total CY: EUR  743 559,01  4 278,81  739 280,20 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact DK Fruit and Vegetables - Operational programmes incl withdrawals 2014 Absence in key control: check to establish the access to the aid claimed (amendments) - Operational Programme 2013 FLAT RATE 10,00 % EUR  77 482,99 0,00  77 482,99 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Absence in key control: check to establish the access to the aid claimed (amendments) - Operational Programme 2013 FLAT RATE 10,00 % EUR  1 004,19 0,00  1 004,19 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Absence in key control: check to establish the access to the aid claimed (amendments) - Operational Programme 2014 FLAT RATE 10,00 % EUR  50 929,21 0,00  50 929,21 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Absence in key control: check to establish the access to the aid claimed (amendments) - Operational Programme 2015 FLAT RATE 10,00 % EUR  33 919,75 0,00  33 919,75 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Absence in key control: check to establish the access to the aid claimed (amendments) Operational Programme 2016 FLAT RATE 10,00 % EUR  3 746,21 0,00  3 746,21 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Deficiency in key controls: Checks to establish the access to the aid claimed (approvals) and performance of on-the-spot checks to the sufficient number-Operational Programme 2014 FLAT RATE 5,00 % EUR  148 588,55 0,00  148 588,55 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiency in key controls: Checks to establish the access to the aid claimed (approvals) and performance of on-the-spot checks to the sufficient number-Operational Programme 2015 FLAT RATE 5,00 % EUR  203 788,65 0,00  203 788,65 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiency in key controls: check to establish the access to the aid claimed (approvals) and performance of on-the-spot checks to the sufficient number- Operational Programme 2016 FLAT RATE 5,00 % EUR  93 947,04 0,00  93 947,04 Fruit and Vegetables - Operational programmes incl withdrawals 2014 Deficiency in key controls: check to establish the access to the aid claimed (approvals) and performance of the on-the-spot checks to the sufficient number- Operational Programme 2013 FLAT RATE 5,00 % EUR  69 031,56 0,00  69 031,56 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Deficiency in key controls: check to establish the access to the aid claimed (approvals) and performance of the on-the-spot checks to the sufficient number- Operational Programme 2013 FLAT RATE 5,00 % EUR  894,66 0,00  894,66 Total DK: EUR  683 332,81 0,00  683 332,81 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact EE Cross-compliance 2014 No check of SMR1 and SMR5 outside natura2000 area and no efficient check of GAEC standard on crop rotation, CY2013 FLAT RATE 2,00 % EUR  165 629,58  8,70  165 620,88 Cross-compliance 2015 No efficient check of GAEC standard on crop rotation, CY2014 FLAT RATE 2,00 % EUR  222 292,54  48,45  222 244,09 Cross-compliance 2014 Weakness in the evaluation grid for the veterinarian requirements, wrong application of repetition and tolerance applied to missing eartag, CY2013 ONE OFF EUR  5 199,82 0,00  5 199,82 Cross-compliance 2015 Weakness in the evaluation grid for the veterinarian requirements, wrong application of repetition and tolerance applied to missing eartag, CY2014 ONE OFF EUR  23 685,66 0,00  23 685,66 Cross-compliance 2016 Weakness in the evaluation grid for the veterinarian requirements, wrong application of repetition and tolerance applied to missing eartag, CY2015 ONE OFF EUR  11 745,83 0,00  11 745,83 Total EE: EUR  428 553,43  57,15  428 496,28 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Fruit and Vegetables - Operational programmes incl withdrawals 2014 Deficiency in check for establishing eligibility of the aid - Autonomous Community Valencia FLAT RATE 5,00 % EUR  899 575,15 0,00  899 575,15 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Deficiency in check for establishing eligibility of the aid - Autonomous Community Valencia FLAT RATE 5,00 % EUR  772 727,27 0,00  772 727,27 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Deficiency in check for establishing eligibility of the aid - Autonomous Community Valencia FLAT RATE 5,00 % EUR  1 005 671,79 0,00  1 005 671,79 Certification 2015 Known errors on EAGF NON IACS for FY 2015 ONE OFF EUR  38 949,69 0,00  38 949,69 Cross-compliance 2016 Missing elements for SMR 16 and 17 (pigs and calves) FLAT RATE 2,00 % EUR  300 289,12 0,00  300 289,12 Cross-compliance 2013 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  4 571,41 0,00  4 571,41 Cross-compliance 2014 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  817 690,48  6 308,46  811 382,02 Cross-compliance 2015 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  795 478,95 0,00  795 478,95 Cross-compliance 2014 Scope and quality of the OTSC Correct applications of administrative penalties ONE OFF EUR  305 781,24  9 506,08  296 275,16 Cross-compliance 2015 Scope and quality of the OTSC Correct applications of administrative penalties ONE OFF EUR  326 996,52 0,00  326 996,52 Fruit and Vegetables - Operational programmes incl withdrawals 2014 Specific costs - Environmental measures - Spain ONE OFF EUR  2 354 959,99  37 337,46  2 317 622,53 Fruit and Vegetables - Operational programmes incl withdrawals 2015 Specific costs - Environmental measures - Spain ONE OFF EUR  1 410 165,94 0,00  1 410 165,94 Fruit and Vegetables - Operational programmes incl withdrawals 2016 Specific costs - Environmental measures - Spain ONE OFF EUR  1 226 301,84 0,00  1 226 301,84 Total ES: EUR  10 259 159,39  53 152,00  10 206 007,39 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Certification 2015 Amounts not paid to the beneficiary ONE OFF EUR  3 582,52 0,00  3 582,52 Scrutiny of transactions 2015 Anomalies from a control not maintained despite the lack of valid evidence in the reply from the beneficiary ONE OFF EUR  315 360,32 0,00  315 360,32 Certification 2015 Ceiling not applied on an promotion program expense ONE OFF EUR  1 205,52 0,00  1 205,52 Promotion Measures 2015 DÃ ©penses InÃ ©ligibles ONE OFF EUR  43,23 0,00  43,23 Promotion Measures 2016 DÃ ©penses InÃ ©ligibles ONE OFF EUR  2 307,64 0,00  2 307,64 Certification 2015 Error in aid calculation ONE OFF EUR  26,04 0,00  26,04 Promotion Measures 2011 MarchÃ © Public FLAT RATE 25,00 % EUR  12 847,81 0,00  12 847,81 Promotion Measures 2012 MarchÃ © Public FLAT RATE 25,00 % EUR  28 531,03 0,00  28 531,03 Promotion Measures 2013 MarchÃ © Public FLAT RATE 25,00 % EUR  30 952,82 0,00  30 952,82 Promotion Measures 2014 MarchÃ © Public FLAT RATE 25,00 % EUR  36 623,83 0,00  36 623,83 Promotion Measures 2015 MarchÃ © Public FLAT RATE 25,00 % EUR  33 421,85 0,00  33 421,85 Promotion Measures 2016 MarchÃ © Public FLAT RATE 25,00 % EUR  33 285,15 0,00  33 285,15 Scrutiny of transactions 2015 Reverification tests - difference in amounts calculated ONE OFF EUR  22,15 0,00  22,15 Total FR: EUR  498 209,91 0,00  498 209,91 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Scrutiny of transactions 2011 Weaknesses in ex-post controls FY2011 FLAT RATE 0,50 % EUR  119 748,86 0,00  119 748,86 Scrutiny of transactions 2012 Weaknesses in ex-post controls FY2012 FLAT RATE 0,50 % EUR  204 033,17 0,00  204 033,17 Scrutiny of transactions 2013 Weaknesses in ex-post controls FY2013 FLAT RATE 0,50 % EUR  166 301,76 0,00  166 301,76 Scrutiny of transactions 2014 Weaknesses in ex-post controls FY2014 FLAT RATE 0,50 % EUR  98 019,80 0,00  98 019,80 Total GR: EUR  588 103,59 0,00  588 103,59 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Cross-compliance 2015 DP - CY 2014 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  29 114,62  65,77  29 048,85 Cross-compliance 2016 DP - CY 2014 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  267,75 0,00  267,75 Cross-compliance 2016 DP - CY 2015 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  39 163,32 0,00  39 163,32 Cross-compliance 2017 DP - CY 2015 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  679,35 0,00  679,35 Milk - Schoolmilk 2014 Incomplete on-the-spot checks: weakness in the quality of on the-spot checks (key control); absence of verification (during on-the-spot checks) of the existence, contents and location of the European school milk poster (ancillary control) FLAT RATE 5,00 % EUR  88 557,31 0,00  88 557,31 Milk - Schoolmilk 2015 Incomplete on-the-spot checks: weakness in the quality of on the-spot checks (key control); absence of verification (during on-the-spot checks) of the existence, contents and location of the European school milk poster (ancillary control) FLAT RATE 5,00 % EUR  105 852,81 0,00  105 852,81 Milk - Schoolmilk 2016 Incomplete on-the-spot checks: weakness in the quality of on the-spot checks (key control); absence of verification (during on-the-spot checks) of the existence, contents and location of the European school milk poster (ancillary control) FLAT RATE 5,00 % EUR  84 911,30 0,00  84 911,30 Apiculture 2014 No supervision of the tasks delegated to regional administrations and ministries: absence of adequate supervision of the procedure (ancillary control) and absence of assessment of the results of the controls performed (ancillary control) FLAT RATE 2,00 % EUR  55 066,50 0,00  55 066,50 Apiculture 2015 No supervision of the tasks delegated to regional administrations and ministries: absence of adequate supervision of the procedure (ancillary control) and absence of assessment of the results of the controls performed (ancillary control) FLAT RATE 2,00 % EUR  54 104,65 0,00  54 104,65 Total IT: EUR  457 717,61  65,77  457 651,84 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PT Irregularities 2014 Debts wrongly reported in the Annex III tables, having escaped the application of the 50/50 rule ONE OFF EUR  1 052 101,05 0,00  1 052 101,05 Irregularities 2014 Delays observed in the recovery proceedings for cases taken over by IFAP from a previous Paying Agency ONE OFF EUR  741 737,97 0,00  741 737,97 Irregularities 2014 delays observed in the recovery proceedings regarding individual cases ONE OFF EUR  104 962,96 0,00  104 962,96 Decoupled Direct Aids 2015 Weakness in cross checks and on-the-spot checks - claim year 2014 FLAT RATE 5,00 % EUR  3 242 209,73 0,00  3 242 209,73 Decoupled Direct Aids 2016 Weakness in cross checks and on-the-spot checks - claim year 2014 FLAT RATE 5,00 % EUR  3 715,50 0,00  3 715,50 Decoupled Direct Aids 2016 Weakness in cross checks and on-the-spot checks - claim year 2015 FLAT RATE 2,00 % EUR  884 717,49 0,00  884 717,49 Decoupled Direct Aids 2016 Weakness in cross checks and on-the-spot checks - claim year 2015 FLAT RATE 5,00 % EUR  3 590 150,34 0,00  3 590 150,34 Total PT: EUR  9 619 595,04 0,00  9 619 595,04 Currency Amount Deductions Financial Impact EUR  28 183 474,18  57 553,73  28 125 920,45 Budget Item: 6711 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact EE Cross-compliance 2014 No check of SMR1 and SMR5 outside natura2000 area and no efficient check of GAEC standard on crop rotation, CY2013 FLAT RATE 2,00 % EUR  77 416,43 0,00  77 416,43 Cross-compliance 2015 No efficient check of GAEC standard on crop rotation, CY2014 FLAT RATE 2,00 % EUR  19 774,20 0,00  19 774,20 Total EE: EUR  97 190,63 0,00  97 190,63 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact ES Certification 2015 Correction related to the MLE on EAFRD ONE OFF EUR  668 699,81 0,00  668 699,81 Certification 2015 Financial correction corresponding to known error on EAFRD non IACS for FY 2015 ONE OFF EUR  11 440,01 0,00  11 440,01 Certification 2015 Financial correction for EAFRD NON IACS for FY 2015 ONE OFF EUR  113 175,10 0,00  113 175,10 Cross-compliance 2016 Missing elements for SMR 16 and 17 (pigs and calves) FLAT RATE 2,00 % EUR  21 343,86 0,00  21 343,86 Cross-compliance 2013 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  762,38 0,00  762,38 Cross-compliance 2014 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  62 486,64 0,00  62 486,64 Cross-compliance 2015 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  59 547,37 0,00  59 547,37 Cross-compliance 2016 Scope and quality of OTSC: Insufficient coverage of SMR 11, Missing elements SMR 16 and 17. Reporting of findings: Inadequate control reports for GAECs and SMR 1+5 Correct application of sanctions: Leniency for SMR 7+8 FLAT RATE 5,00 % EUR  921,49 0,00  921,49 Total ES: EUR  938 376,66 0,00  938 376,66 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact FR Rural Development EAFRD Axis 4 LEADER (2007-2013) 2014 Weaknesses in the operation of 5 key controls and absence in the operation of one ancillary control. FLAT RATE 10,00 % EUR  2 027 152,90 0,00  2 027 152,90 Rural Development EAFRD Leader 2015 Weaknesses in the operation of 5 key controls and absence in the operation of one ancillary control. FLAT RATE 10,00 % EUR  8 656 384,25 0,00  8 656 384,25 Rural Development EAFRD Leader 2016 Weaknesses in the operation of 5 key controls and absence in the operation of one ancillary control. FLAT RATE 10,00 % EUR  4 018 872,63 0,00  4 018 872,63 Total FR: EUR  14 702 409,78 0,00  14 702 409,78 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GB Certification 2015 Clearance of accounts EAFRD last year of execution Q1-Q5 - established known error ONE OFF EUR  213 546,87 0,00  213 546,87 Total GB: EUR  213 546,87 0,00  213 546,87 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact GR Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 deficiency in verification of reasonableness of costs FLAT RATE 5,00 % EUR  120 897,57 0,00  120 897,57 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 deficiency in verification of reasonableness of costs FLAT RATE 5,00 % EUR  303 292,01 0,00  303 292,01 Rural Development EAFRD Investment - private beneficiaries 2014 deficiency in verification of reasonableness of costs FLAT RATE 5,00 % EUR  553 152,71 0,00  553 152,71 Rural Development EAFRD Investment - private beneficiaries 2015 deficiency in verification of reasonableness of costs FLAT RATE 5,00 % EUR  437 893,87 0,00  437 893,87 Rural Development EAFRD Investment - private beneficiaries 2016 deficiency in verification of reasonableness of costs FLAT RATE 5,00 % EUR  822 852,07 0,00  822 852,07 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 inapropriate procedures for the selection of projects FLAT RATE 5,00 % EUR  30 749,91 0,00  30 749,91 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 inapropriate procedures for the selection of projects FLAT RATE 5,00 % EUR  49 826,52 0,00  49 826,52 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 inapropriate procedures for the selection of projects FLAT RATE 5,00 % EUR  119 551,88 0,00  119 551,88 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 inapropriate procedures for the selection of projects FLAT RATE 5,00 % EUR  201 254,10 0,00  201 254,10 Rural Development EAFRD Investment - public beneficiaries 2014 inapropriate procedures for the selection of projects FLAT RATE 5,00 % EUR  830 312,29 0,00  830 312,29 Rural Development EAFRD Investment - public beneficiaries 2014 inapropriate procedures for the selection of projects FLAT RATE 10,00 % EUR  6 136 480,21 0,00  6 136 480,21 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2015 inapropriate procedures for the selection of projects FLAT RATE 5,00 % EUR  703 301,49 0,00  703 301,49 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2015 inapropriate procedures for the selection of projects FLAT RATE 10,00 % EUR  2 155 409,32 0,00  2 155 409,32 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2010 Inapropriate procedures for the selection of projects FLAT RATE 10,00 % EUR  554 055,15  487 979,28  66 075,87 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2011 Inapropriate procedures for the selection of projects FLAT RATE 10,00 % EUR  1 220 515,76  656 150,49  564 365,27 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 Inapropriate procedures for the selection of projects FLAT RATE 10,00 % EUR  1 828 268,31  996 721,66  831 546,65 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 Inapropriate procedures for the selection of projects FLAT RATE 10,00 % EUR  1 801 318,58  871 203,34  930 115,24 Total GR: EUR  17 869 131,75  3 012 054,77  14 857 076,98 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact HU Rural Development EAFRD Technical Assistance (2007-2013) 2014 Administrative checks on eligibility of expenditure and reasonableness of costs  expenditure for the National Rural Network secretariat FLAT RATE 5,00 % EUR  9 628,57 0,00  9 628,57 Rural Development EAFRD Technical Assistance (2007-2013) 2015 Administrative checks on eligibility of expenditure and reasonableness of costs  expenditure for the National Rural Network secretariat FLAT RATE 5,00 % EUR  58 417,95 0,00  58 417,95 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2016 Administrative checks on eligibility of expenditure and reasonableness of costs  expenditure for the National Rural Network secretariat FLAT RATE 5,00 % EUR  21 014,37 0,00  21 014,37 Rural Development EAFRD Investment - public beneficiaries 2014 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  1 689 987,98 0,00  1 689 987,98 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2015 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  159 748,42 0,00  159 748,42 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2015 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  1 369 614,85 0,00  1 369 614,85 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2015 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  934 232,55 0,00  934 232,55 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2016 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  25 148,56 0,00  25 148,56 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2016 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  335 499,23 0,00  335 499,23 Rural Development EAFRD (2014-2020) Measures with flat-rate support 2016 Deficiencies in key control verification that public procurement procedures are in compliance with relevant procurement rules FLAT RATE 3,00 % EUR  108 319,82 0,00  108 319,82 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2016 Deficiency in the verification of the selection criteria FLAT RATE 5,00 % EUR  1 049 828,99 0,00  1 049 828,99 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 Deficiency in the verification of the selection criterions FLAT RATE 5,00 % EUR  2 107 770,83 0,00  2 107 770,83 Rural Development EAFRD Investment - private beneficiaries 2014 Deficiency in the verification of the selection criterions FLAT RATE 5,00 % EUR  3 591 328,19 0,00  3 591 328,19 Rural Development EAFRD Investment - private beneficiaries 2015 Deficiency in the verification of the selection criterions FLAT RATE 5,00 % EUR  3 760 449,18 0,00  3 760 449,18 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2015 Ineligible expenditure - rehabilitation allowance ONE OFF EUR  78 404,09 0,00  78 404,09 Total HU: EUR  15 299 393,58 0,00  15 299 393,58 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact IT Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2012 M121 - Evaluation of the reasonableness of costs using a suitable evaluation system FLAT RATE 5,00 % EUR  1 050,85 0,00  1 050,85 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 M121 & M311 - Evaluation of the reasonableness of costs using a suitable evaluation system FLAT RATE 5,00 % EUR  44 795,62 0,00  44 795,62 Rural Development EAFRD Investment - private beneficiaries 2014 M121 & M311 - Evaluation of the reasonableness of costs using a suitable evaluation system FLAT RATE 5,00 % EUR  683 051,22 0,00  683 051,22 Rural Development EAFRD Axis 1+3 - Investment orientated measures (2007-2013) 2013 M123 - Evaluation of the reasonableness of costs using a suitable evaluation system FLAT RATE 5,00 % EUR  69 906,41 0,00  69 906,41 Rural Development EAFRD Investment - private beneficiaries 2014 M123 - Evaluation of the reasonableness of costs using a suitable evaluation system FLAT RATE 5,00 % EUR  187 357,16 0,00  187 357,16 Rural Development EAFRD (2014-2020) measures subject to IACS 2016 Measure 10 - Insufficient information in the on-the-spot check reports. FLAT RATE 2,00 % EUR  372 560,23 0,00  372 560,23 Cross-compliance 2015 RD - CY 2014 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  424,78 0,00  424,78 Cross-compliance 2016 RD - CY 2014 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  11 664,44 0,00  11 664,44 Cross-compliance 2017 RD - CY 2014 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  6,64 0,00  6,64 Cross-compliance 2016 RD - CY 2015 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  22 843,51 0,00  22 843,51 Cross-compliance 2017 RD - CY 2015 - Absent checks of SMR 12 - Deficient checks of SMR 11 FLAT RATE 2,00 % EUR  2 984,28 0,00  2 984,28 Total IT: EUR  1 396 645,14 0,00  1 396 645,14 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact NL Rural Development EAFRD Axis 2 (2007-2013, non area related measures) 2014 Measure 216 - FY 2014: Verification that public procurement procedures are in compliance with national and Union Regulation ONE OFF EUR  73 468,75 0,00  73 468,75 Rural Development EAFRD (2014-2020) Investment - private beneficiaries 2015 Measure 216 - FY 2015: Verification that public procurement procedures are in compliance with national and Union Regulation ONE OFF EUR  41 982,05 0,00  41 982,05 Total NL: EUR  115 450,80 0,00  115 450,80 Member State Measure FY Reason Type Correction % Currency Amount Deductions Financial Impact PL Rural Development EAFRD Technical Assistance (2007-2013) 2013 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to procurement costs FLAT RATE 5,00 % EUR  611 934,31 0,00  611 934,31 Rural Development EAFRD Technical Assistance (2007-2013) 2014 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to procurement costs FLAT RATE 5,00 % EUR  225 106,61 0,00  225 106,61 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2015 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to procurement costs FLAT RATE 5,00 % EUR  452 711,75 0,00  452 711,75 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2016 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to procurement costs FLAT RATE 5,00 % EUR  24 793,37 0,00  24 793,37 Rural Development EAFRD Technical Assistance (2007-2013) 2013 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to staff costs FLAT RATE 5,00 % EUR  364 619,66 0,00  364 619,66 Rural Development EAFRD Technical Assistance (2007-2013) 2014 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to staff costs FLAT RATE 5,00 % EUR  1 268 615,21 0,00  1 268 615,21 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2015 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to staff costs FLAT RATE 5,00 % EUR  998 547,68 0,00  998 547,68 Rural Development EAFRD (2014-2020) Investment - public beneficiaries 2016 deficiencies found as regards administrative checks implemented by Poland for Technical assistance under the RDP 2007-2013 related to staff costs FLAT RATE 5,00 % EUR  806 758,57 0,00  806 758,57 Total PL: EUR  4 753 087,16 0,00  4 753 087,16 Currency Amount Deductions Financial Impact EUR  55 385 232,37  3 012 054,77  52 373 177,60